Citation Nr: 1824479	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-37 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service-connected left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
June 2013 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an October 2017 Board videoconference hearing and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating in excess of 20 percent for her service-connected left shoulder disability.  In connection with her claim the Veteran was provided with a February 2016 VA examination.  The examiner noted a diagnosis of left rotator cuff tendinitis.  The Veteran reported she participated in VA employment program for about 5 months.  The examiner indicated that the Veteran worked in the laundry room without any physical restrictions aside from not being able to lift greater than 20 pounds.  The Veteran reported flare ups which she described as being due to over use.  The examiner found that the Veteran's left shoulder disability did not cause functional loss or impact.  Range of motion findings were taken and the Veteran was found to have abnormal range of motion in her left shoulder with no evidence of pain with weight bearing.  The examiner performed the repetitive use test but did not indicate whether the Veteran's left shoulder demonstrated additional loss of range of motion.  The examiner noted the Veteran refused to perform the internal rotation portion of the range of motion test for an unknown reason and appeared to be hostile during the examination.  

The Board finds the February 2016 VA examination to be incomplete.  The examiner noted the Veteran's left shoulder disability did not impact her ability to work; however, this is contradicted by the examiner's statement that when working in the laundry facility the Veteran was unable to lift over 20 pounds.  In addition, the examination did not include complete range of motion findings; it did not contain the results of the repetitive use test for the Veteran's left shoulder.  Moreover, 38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination did not include the testing as required by 38 C.F.R. § 4.59.  Additionally, the Veteran testified at her October 2017 Board hearing that her left shoulder disability caused numbness in her fingers and hands; however, it does not appear that testing was performed to determine whether this was a manifestation of her left shoulder disability.  The Board notes an October 2010 VA opinion found that the Veteran's hand numbness was not etiologically related to her left shoulder disability because she did not present with a nerve injury.  However, since that time the Veteran has reported increased severity in her hand numbness indicating she may now have nerve involvement.  As such, a new finding as to the etiology of this potential manifestation must be obtained.  Thus the Veteran's claim must be remanded in order to obtain a VA examination which adequately addresses the severity of her service-connected left shoulder disability.  

The Veteran submitted a June 2017 letter from her private treatment provider at Physical Medicine and Rehab indicating that she was being treated for a shoulder disability.  However, her claims file does not appear to contain any other treatment records from this provider.  In addition, the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding private and VA treatment records must be obtained on remand. 

Documents received by VA in August 2010 and September 2010 indicate that the Veteran may have applied for Social Security Administration (SSA) benefits; however the nature of the claimed benefits are unclear, as is whether a decision was made on the claim.  As such, an attempt should be made on remand to obtain and associate these documents with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for a left shoulder disability since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Physical Medicine and Rehab.  Inform the Veteran and provide her with the chance to submit additional records.

3.  Contact the Social Security Administration and request a copy of the Veteran's disability records, if any, and associate them with the claims file.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of her service-connected left shoulder disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left shoulder disability, to include hand and finger numbness, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
 
The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

5.  The Veteran must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.   

The Veteran is instructed that she should communicate to the examiner if she is unable to perform a portion of the range of motion testing due to pain so that it may be recorded in the examination report.  

6.  The RO should then re-adjudicate the claim on appeal.  If its remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


